NO. 07-06-0083-CV

                                      IN THE COURT OF APPEALS

                              FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL D

                                        SEPTEMBER 5, 2006
                                  ______________________________

                                IN THE INTEREST OF B. J. L., a child
                               _________________________________

                  FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2002-517,417; HON. BRADLEY S. UNDERWOOD, PRESIDING
                           _______________________________

                                       Memorandum Opinion
                                 _______________________________

Before QUINN, C.J. and REAVIS and CAMPBELL, JJ.

        Daryl M. Washington appeals from an order terminating his parental rights to his

daughter B. J. L. The trial court appointed Washington counsel to represent him on

appeal. Thereafter, his appointed counsel filed an Anders1 brief and motion to withdraw. 2

In the brief, appellate counsel certified that she diligently reviewed the record and

concluded the appeal was meritless. So too did counsel inform her client of her conclusion

and of his right to review the record and file a pro se response to the brief and motion.




        1
            Anders v. California, 386 U .S. 738, 87 S. Ct. 1396, 18 L.Ed .2d 493 (1967 ).

        2
           The trial court appointe d appellate c ounsel to rep resent W ashingto n via the directives conta ined in
the Te xas Fam ily Code . T EX . F AM . C ODE A N N . §107.013 (Vernon Supp. 2006) (stating that an indigent parent
is entitled to appointed coun sel in proceed ings to term inate the pa rent/c hild relationsh ip).
This court also informed Washington in writing of counsel’s motion and brief and of his right

to respond by August 16, 2006. Washington has failed to do so.

        Appellate counsel discussed one possible issue for appeal but then explained why

the issue was not viable.3 We also reviewed the record as we are obligated to do to

discover any arguable grounds of appeal. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Upon conducting that review, we determined that Washington 1) had

notice of the grounds proffered for terminating his parental rights except for his failure to

comply with a court order, and 2) appeared at the hearing and had the opportunity to

defend against those grounds through use of counsel, the presentation of evidence, and

the cross-examination of adverse witnesses. Furthermore, the evidence presented at trial

legally and factually supports one or more of the findings that Washington 1) engaged in

conduct or knowingly placed the child with persons who engaged in conduct that

endangered the physical or emotional well-being of the child, 2) voluntarily, and with

knowledge of the pregnancy, abandoned the child’s mother beginning at a time during her

pregnancy with the child and continuing through the birth, failed to provide adequate

support or medical care for the mother during the period of abandonment before the birth

of the child, and remained apart from the child or failed to support the child since the birth,

and 3) knowingly engaged in criminal conduct that has resulted in his conviction of an

offense and confinement or imprisonment and inability to care for the child for not less than




        3
          The issue is with respect to the trial court’s extension of the termination suit one day after the
statutory dea dline. See T EX . F AM . C ODE A N N . §263.401(Vernon Supp. 2006). However, the State non-suited
the law suit ag ainst W ash ington befo re an y adjud ication of his rights m aking the issue m oot.

                                                      2
two years from the date the petition was filed.4 However, we do not find in the record a

petition alleging the failure to comply with a court order as a ground for termination.

Because Washington did not receive notice of the latter allegation, the trial court cannot

rely on it as a basis for termination. See In the Interest of S.R.M., 601 S.W.2d 766, 769

(Tex. Civ. App.–Amarillo 1980, no writ) (stating that the statutory grounds for termination

must be stated in the petition). Therefore, we will reform the judgment accordingly. The

record also contains evidence upon which the court could clearly and convincingly find that

termination of Washington’s parental rights was in the best interest of the child.

        Having found no arguable merit to the appeal, we reform the judgment by removing

paragraph 7(d) (involving Washington’s alleged failure to comply with a court order) as a

ground warranting termination and affirm the order as modified. So too do we grant

counsel’s motion to withdraw.



                                                            Brian Quinn
                                                            Chief Justice




        4
        The trial court’s decision may be affirmed if the evidence s upports the existence of one statutory
ground assuming that the State also proved that term ination was in the best inte rest of the child. In re A.V .,
113 S.W .3d 355, 362 (T ex. 2003 ).

                                                       3